Order entered December 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01270-CV

                          CLAUDIA MARIE SKINNER, Appellant

                                                V.

                                EDDIE CLEMMONS, Appellee

                       On Appeal from the County Court at Law No 1
                               Williamson County, Texas
                           Trial Court Cause No. 12-1017-FC4

                                            ORDER
       Before the Court is the November 30, 2018 letter of Sharon Huck, Official Court

Reporter of County Court at Law No. 1, informing the Court that it is her belief that no reporter’s

record is due because appellant’s notice of appeal addresses the trial court’s September 24, 2018

judgment and the trial court signed a new judgment on October 22, 2018. The October 22nd

judgment is in the clerk’s record. We construe appellant’s notice of appeal as premature and that

she is appealing from the October 22nd judgment.

       Accordingly, we construe Ms. Huck’s letter as a motion for extension of time to file the

reporter’s record. We GRANT the motion and extend the time to January 14, 2019.

                                                      /s/   ADA BROWN
                                                            JUSTICE